Citation Nr: 0424880	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1977 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Salt 
Lake City, Utah.  In that decision, the Salt Lake City RO 
denied the issue of entitlement to service connection for a 
psychiatric disability characterized as a bipolar disorder.  

In a letter dated approximately two weeks later, the RO in 
Anchorage, Alaska notified the veteran of the decision.  
Following receipt of this notification, the veteran perfected 
a timely appeal with respect to the denial of his claim for 
service connection for a psychiatric disorder.  

During the current appeal, and specifically, in July 2001, 
the veteran presented testimony before a Veterans Law Judge 
at the RO in St. Louis, Missouri.  This Veterans Law Judge is 
no longer employed at the Board.  In July 2004, the Board 
notified the veteran of this fact and asked him if he desired 
a personal hearing before another Veterans Law Judge.  In 
August 2004, the veteran responded that he did not wish to 
have an additional personal hearing.  

Due to a change in the veteran's address, his claims folder 
has been transferred to the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A chronic psychiatric disability was not exhibited in 
service.  

3.  A psychiatric disability, most recently characterized as 
a schizoaffective disorder, bipolar type, is not related to 
the veteran's service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated during 
active military duty, and a schizoaffective disorder may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in June 2002 in the present case, the RO in 
St. Louis, Missouri advised the veteran of the enactment of 
the VCAA and specifically informed him that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection for a 
psychiatric disability characterized as a bipolar disorder 
but that he must provide enough information so that VA could 
request any relevant records.  Further, the veteran was 
advised of the attempts made to obtain evidence and was asked 
to provide authorization for the release of any additional 
private medical records.  In particular, the St. Louis RO 
asked the veteran to provide more specific information 
concerning psychiatric treatment that he received between 
August 1978 and February 1995 and notified him that, without 
such specific information, the agency may not be able to 
procure copies of records on his behalf.  The veteran was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The veteran failed to respond to the St. Louis RO's June 2002 
request for additional information.  In fact, in July 2003, 
the veteran specifically stated that he had no further 
evidence to submit.  Also, in February 2004, the veteran's 
representative, on behalf of the veteran, asked the 
St. Petersburg RO to waive the "60 day waiting period" and 
to forward the veteran's case to the Board.  

The August 1998 rating decision, the December 1999 statement 
of the case, and the October 2002 and October 2003 
supplemental statements of the case notified the veteran of 
the relevant laws and regulations and of the evidence 
necessary to substantiate his service connection claim, the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for denial.  In particular, the October 
2002 supplemental statement of the case specifically set 
forth the regulations pertaining to VA's duty to assist (thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence in his service 
connection claim).  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran, and all available evidence has been associated with 
the claims folder.  In addition, the veteran has been 
accorded a pertinent compensation and pension examination 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

Service medical records indicate that, in August 1977, the 
veteran was counseled for anxiety.  According to a service 
personnel record dated in January 1978, approximately one 
week ago in the same month, the veteran, "without authority, 
failed to go at the time prescribed to . . . [his] appointed 
place of duty."  The veteran had received a lawful order 
from his superior noncommissioned officer to report to his 
place of duty.  Another service personnel record dated 
several days later in July 1978 noted that actions were being 
initiated to discharge him from the United States Army due to 
his poor attitude and motivation since his arrival at the 
command, his inability to accept instructions or directions 
to accomplish tasks that he was given, his sub-standard 
military bearing and appearance, as well as his inability to 
cooperate with his superiors to accomplish the unit's 
mission.  

An undated mental status evaluation determined that the 
veteran had no significant mental illness; that he was 
mentally responsible, able to distinguish right from wrong, 
and able to adhere to the right; and that he had the mental 
capacity to understand and to participate in Board 
proceedings.  In particular, this examination demonstrated 
normal behavior, full alertness, full orientation, a level 
mood, normal thought content, and good memory.  

At the separation examination conducted in July 1978, the 
veteran denied ever having experienced frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  This evaluation 
determined that the veteran's psychiatric system was normal.  
Approximately two weeks later in August 1978 (on the day of 
his discharge from active military duty), he reported that 
there had been no change in his medical condition since his 
separation examination.  

According to relevant post-service medical records, in August 
1991, the veteran underwent a VA examination which 
demonstrated an appropriate and entirely normal affect.  The 
examiner did not diagnose a psychiatric disorder.  VA and 
private medical reports dated from March 1994 to August 1996 
reflect periodic treatment for a psychiatric condition 
variously diagnosed as a bipolar disorder, manic depression, 
and dysthymia.  

Additional VA medical records reflect evaluation of, and 
treatment for, a bipolar disorder on multiple occasions 
between May 1997 and September 1997.  At a September 1997 
treatment session, the veteran denied having any suicidal or 
homicidal ideations or any audio or visual hallucinations.  

In April 1998, the veteran underwent a psychiatric 
examination for VA purposes.  At that time, the veteran 
complained of mood swings, sleep loss, and periods of 
loquaciousness and racing thoughts.  The examiner, who noted 
that he had had the opportunity to review "limited past 
records," explained that the veteran had a long and involved 
history of psychiatric inpatient and outpatient treatment 
since 1991.  

Following a mental status evaluation, the examiner concluded 
that the veteran's relevant treatment, which consisted of 
medication and psychiatric care, had resulted in a 
stabilization of his symptoms.  In addition, the examining 
psychiatrist diagnosed, on Axis I, a bipolar I disorder with 
a most recent episode of hypomania.  Additionally, the 
examiner noted that, as the veteran's current contact with 
reality is well-maintained, he is not considered to be 
psychotic.  Also, the examiner noted that, as the veteran had 
not described excessive free-floating anxiety, irrational 
fears (phobias), or sudden intrusions of overwhelming anxiety 
(panic attacks), a finding of a classic anxiety disorder was 
not warranted.  

Further, the examining psychiatrist expressed his opinion 
that, although the veteran has a rather classic form of 
bipolar disorder, the onset of his pertinent symptoms 
"significantly postdates his period of military service."  
The examiner specifically stated that he was "unable to make 
any temporal or etiological connection between . . . [the 
veteran's] service in the United States Army 20 years ago and 
his major mental illness diagnosed approximately seven years 
ago."  Consequently, the examiner concluded that the veteran 
does not have "a service connected condition."  

Thereafter, between October 1998 and November 1999, the 
veteran received periodic VA and private medical care, on 
outpatient and inpatient bases, for a psychiatric condition 
variously diagnosed as depression, a bipolar disorder, a 
bipolar affective disorder with psychotic features, anxiety, 
an adjustment disorder with depressive features, and chronic 
schizophrenia.  Subsequent medical records reflect VA 
hospitalization for depression in June 2000 and private 
hospitalization for exacerbations of a bipolar disorder and 
chronic paranoid schizophrenia in April 2001 and March 2002.  
The veteran was also hospitalized at a VA medical facility 
for treatment for a schizoaffective disorder in June 2002.  

Subsequent VA medical records reflect continued outpatient 
treatment for the veteran's psychiatric condition on a 
monthly basis between June 2002 and October 2002.  Diagnoses 
included a schizoaffective disorder, bipolar type as well as 
a schizoaffective disorder with depression.  

Thereafter, between October and November 2002 as well as 
later in November 2002, the veteran was hospitalized at a VA 
medical facility for psychiatric treatment.  Diagnoses during 
both of these hospitalizations were defined as a 
schizoaffective disorder, bipolar type.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if a 
psychosis became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The Board acknowledges contentions made by the veteran 
throughout the current appeal that his currently diagnosed 
bipolar disorder originated in his active military duty and 
that, although he did not receive any mental health treatment 
during such service, he was discharged early from service as 
a result of this condition.  See, e.g., July 2001 hearing 
transcript (T.) at 3-11.  Further, the veteran has also noted 
that he experienced sleep disturbances and weight loss during 
service and that he began having auditory hallucinations 
within one or two years after his separation from service.  
See, e.g., T. at 7-11.  Significantly, however, the competent 
evidence of record does not support the veteran's assertion 
that he incurred a psychiatric disability as a result of his 
active military duty.  

In this regard, the Board acknowledges that service medical 
records indicate that, in August 1977, the veteran was 
counseled for anxiety and that service personnel records 
reflect that the veteran disobeyed a lawful order from his 
superior noncommissioned officer to report to his place of 
duty in January 1978.  Significantly, however, an undated 
mental status evaluation completed during the veteran's 
active military duty determined that he had no significant 
mental illness and, in particular, that he exhibited normal 
behavior, full alertness, full orientation, a level mood, 
normal thought content, and good memory.  Additionally, the 
July 1978 separation examination included the veteran's 
denials of having experienced frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort as well as an objective 
evaluation finding of a normal psychiatric system.  

Moreover, according to relevant post-service medical records, 
the VA examination conducted in August 1991 demonstrated that 
the veteran had an appropriate and entirely normal affect.  
In fact, the first competent evidence of a psychiatric 
disability occurred in the early 1990s.  Specifically, 
included in the claims folder is a private medical record 
dated in March 1994 which reflected the veteran's treatment 
for depressive symptoms, such as lack of appetite, poor 
sleeping, isolation, and suicidal ideation (without a plan).  
Also, in the report of the psychiatric examination completed 
in April 1998, the examiner noted that the veteran had 
received psychiatric treatment since 1991.  

Subsequent VA and private medical records dated from the 
early 1990s through November 2002 reflect continued treatment 
for a psychiatric condition variously described as a bipolar 
disorder, manic depression, dysthymia, a bipolar affective 
disorder with psychotic features, anxiety, an adjustment 
disorder with depressive features, chronic schizophrenia, and 
a schizoaffective disorder.  The most recent psychiatric 
diagnosis, which was made at the October and November 2002 VA 
hospitalizations, has been defined as a schizoaffective 
disorder, bipolar type.  

Significantly, the claims folder contains no competent 
evidence associating the veteran's currently diagnosed 
schizoaffective disorder, bipolar type, with his active 
military duty.  As the Board has discussed in this decision, 
the first competent evidence of a psychiatric disability is 
dated in the early 1990s, approximately 15 years after the 
veteran's separation from service.  

Moreover, the examiner who conducted the April 1998 
compensation and pension examination concluded that the 
veteran's psychiatric disability (which the doctor 
characterized as a bipolar disorder) was not associated with 
his service.  In particular, the examining psychiatrist 
expressed his opinion that, although the veteran has a rather 
classic form of bipolar disorder, the onset of his pertinent 
symptoms "significantly postdates his period of military 
service."  The examiner specifically stated that he was 
"unable to make any temporal or etiological connection 
between . . . [the veteran's] service in the United States 
Army 20 years ago and his major mental illness diagnosed 
approximately seven years ago."  

In this regard, the Board notes that this examiner noted in 
the examination report that he had had the opportunity to 
review only "limited past records."  Importantly, however, 
this examiner also explained that the veteran had a long and 
involved history of psychiatric inpatient and outpatient 
treatment since 1991.  Specifically, the examiner provided a 
somewhat detailed account of the veteran's history 
psychiatric treatment.  The examination request worksheet 
noted that pertinent medical records in the claims folder 
were to be (supplied and) reviewed.  The Board finds that 
there is a presumption of regularity that the pertinent 
medical records were made available to the examiner.  See 
Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the 
presumption of regularity: that public officers have properly 
discharged their official duties in absence of clear evidence 
to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(regarding the applicability of the presumption of regularity 
to RO actions).  As such, the Board finds that the examiner 
was able to review the pertinent medical records in order to 
render a valid opinion concerning the etiology of the 
veteran's psychiatric disorder.  

Consequently, the Board concludes that the claims folder 
contains no competent evidence associating the veteran's 
currently diagnosed schizoaffective disorder, bipolar type, 
with his service.  Thus, while a clear diagnosis of a 
psychiatric disability has been made, the fact remains that 
the claims folder does not contain competent evidence 
associating such a diagnosed disability with the veteran's 
service.  Without competent evidence of an association 
between a diagnosed disability and active duty, service 
connection for the disorder cannot be granted.  In the 
present case, therefore, the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



